IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs May 20, 2014

       STATE OF TENNESSEE v. CHRISTINA LEE JONES THOMAS

               Appeal from the Criminal Court for Washington County
                        No. 31286B Robert E. Cupp, Judge


                  No. E2013-01531-CCA-R3-CD - Filed July 14, 2014


The Defendant, Christina Lee Jones Thomas, was convicted by a Washington County jury
of especially aggravated robbery and especially aggravated kidnapping. Following a
sentencing hearing, the trial court imposed concurrent terms of eighteen years at 100% for
these convictions. On appeal, the Defendant claims that she had not abandoned her residence
as the trial court determined and that, therefore, it was error to deny her motion to suppress
the evidence found inside her home obtained without a search warrant. The Defendant also
contends that the evidence adduced at trial is insufficient to support her convictions and that
the trial court abused its discretion in enhancing the length of her sentences. After reviewing
the record, we conclude that trial court did not err in denying the Defendant’s motion to
suppress because the Defendant had abandoned the property, that the evidence produced at
trial was sufficient to support the Defendant’s convictions, and that the trial court did not
abuse its discretion in setting the length of the Defendant’s sentences. Accordingly, the
judgments of the trial court are affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which T HOMAS T. W OODALL
and J EFFREY S. B IVINS, JJ., joined.

J. Matthew Bolton (at trial and on appeal), Johnson City, Tennessee; and James Beeler and
Todd Ross (at suppression hearing), Kingsport, Tennessee, for the appellant, Christina Lee
Jones Thomas.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Senior Counsel;
Tony Clark, District Attorney General; and Janet Hardin and Erin McArdle, Assistant District
Attorneys General, for the appellee, State of Tennessee.
                                            OPINION
                                      FACTUAL BACKGROUND

       This case concerns the April 9, 2005 beating and robbery of Donald Teague (“the
victim”) by his tenants (“the defendants”) at the rented residence. Thereafter, a Washington
County grand jury indicted the defendants for especially aggravated robbery and especially
aggravated kidnapping. Prior to trial, the Defendant filed a motion to suppress the evidence
found inside the home without a warrant, and that motion was denied. The Defendant
proceeded to trial in July 2012.

       The evidence presented at trial revealed the following facts. The Defendant and
James Steven Thomas (“the co-defendant”),1 along with their three children, rented a mobile
home from the elderly victim, who was eighty-three years old at the time of trial. In April
2005, the couple was three or four months behind on their rent according to the victim. In
addition to various rental properties, the victim also owned and operated a local grocery
store. The victim stated that he had cashed checks for the defendants in the past and that they
knew he often carried large sums of cash on his person.

        On April 8, 2005, the defendants, who had just received their income tax return,
visited the victim’s grocery store. When the victim emerged from his office, he asked the
Defendant if she had come to pay rent. At that time, the co-defendant walked back outside.
The Defendant replied that they had not cashed the income tax check yet because the children
were sick and asked the victim if he could come to the mobile home the following day to pick
up the rent money. The victim agreed.

       The following morning, the Defendant called the store and asked if the victim would
cash the income check for them and if the victim “could come out [to the trailer] right
then[.]” The victim said that he would. After he hung up the phone, it rang again almost
immediately, and the Defendant inquired if the victim had left the store yet. The victim
talked with the Defendant a second time and then left the store to go to the trailer park.

       Upon the victim’s arrival at the residence, he saw the couple’s car parked out front,
and as he walked by, he saw the Defendant’s oldest daughter, M.J., sitting inside, whom he
patted on the head. M.J.,2 who was fifteen years old at the time of trial, said that she and her
siblings were in the car that morning because she had been told they were moving to


1
    The co-defendant pled guilty to reduced charges prior to the Defendant’s trial.
2
  It is the policy of this court to protect the identities of minor witnesses, so we will refer to this witness by
her initials.

                                                       -2-
Arkansas. The car was packed with clothes and toys prior the victim’s arrival. According
to M.J., the defendants put her and her sisters in the car and told them to stay there “no matter
what.”

       The victim went to the door of the trailer, and the co-defendant invited him inside.
The victim went inside, saw the Defendant standing to his left, and sat down on the couch.
The victim then asked the amount of the income tax return, and the Defendant told him the
check was for $439.32. As the Defendant went to get the check, the victim counted out the
money and returned his wallet to his pants. Then, the co-defendant started hitting the victim
in the head, and the victim fell forward. The co-defendant continued to hit him multiple
times. During the beating, the co-defendant placed his knee in the victim’s back and asked
the Defendant to “come here and help [him] hold” the victim. The Defendant came to assist.
She also removed the victim’s wallet from his pants at the urging of the co-defendant.
According to the victim, the co-defendant continued to hold him down and beat him with “a
club of some kind[,]” and while this occurred, the Defendant hit him twice in the head with
a hard object, leaving two puncture wounds. He was not sure of the object the Defendant
used to inflict these blows, but he was sure it was not a fist. The victim testified that he had
between $4,200 and $4,500 in cash and $900 in checks inside his wallet when it was taken
from him. The victim stated that he was not armed during the incident, although he often
carried a weapon.

      The victim stated that he was “groggy” from the beating but did not lose
consciousness during the ordeal. He was lying on the floor, and the Defendant tied his hands
behind his back, tied his feet together, stuffed a dirty sock in his mouth, and tied something
around his head. The defendants then left the trailer.

       According to M.J., the defendants ran out of the trailer and got into the car, wiping
blood off their hands. Once inside the car, the defendants picked up a needle and used it to
shoot drugs. M.J. stated that they then drove around to the back of the trailer and threw the
victim’s car keys away. She also saw the Defendant remove money from the victim’s wallet
and throw the wallet out the window.

       The victim was able to free himself and proceeded to a nearby neighbor’s residence
where the police were called. According to the victim, he was “bleeding real bad.” While
the victim was waiting on the police to arrive, he saw the defendants drive by very slowly
and told the neighbor, Cheryl Hutchins, to be careful because the defendants were armed and
might shoot. According to Ms. Hutchins, the victim informed her that the defendants had
beaten and robbed him, that the Defendant had done most of the beating with a bat, and that
the Defendant gave orders to her husband, telling him what to do.



                                               -3-
       Lieutenant Gary Wiseman of the Washington County Sheriff’s Department responded
to Ms. Hutchins’ residence and found the victim sitting on the porch. According to Lt.
Wiseman, the victim was “bleeding from the head”; cloth belts were tied around his arm and
neck; and blood was on the victim’s shirt. When officers searched the defendants’ trailer,
they found drops of blood on the floor, blood stains on the couch, a hammer, a rope, a belt,
and a “child’s bat” in the living room and kitchen area.

       Following the incident at the mobile home, the defendants arrived at the home of
Jennifer Lynn Tate and Richard Hoilman. When they arrived, Tate noticed that the co-
defendant was armed with a handgun displayed in the waistband of his pants. The
defendants asked if they had a vehicle for sale, and Hoilman offered to sell them a truck for
$1,300. The defendants got into the backseat of the truck and counted their money; Tate saw
the Defendant count out thirteen one-hundred dollar bills and then count the remaining
money to see how much was left. Tate said she saw “like twenty or thirty one hundreds” in
the defendants’ possession. The defendants left without purchasing the truck, but they soon
returned for a test-drive. While the defendants were out test-driving the truck for a lengthy
period of time, Tate saw the defendants on the news, then wanted in connection with the
victim’s beating, and Tate phoned the police. When the defendants returned to Tate’s and
Hoilman’s with the truck, they saw that the police had gathered there and fled in the truck.
The defendants later abandoned the truck at a local bar and left their children with a woman
who worked there. When the truck was found, the “plug wires had been jerked and the car
keys were gone and it was full of needles and razor blades and baggies” according to Tate.
The car that was abandoned at Tate and Hoilman’s house had various items of clothing inside
and a “hodgepodge” of other things; it was described as “loaded down[.]”

        The victim was taken the VA hospital, where his injuries were treated. According to
the victim, a nurse stated that she could “see all the way down in[side his] head.” Thereafter,
a doctor put seventeen “clamps” in the victim’s head to close the hole. The victim testified
that his head hurt “a lot” while he was healing from the beating.

        The defendants were eventually apprehended in Colorado and returned to Tennessee.
Thereafter, the Defendant made statements to Sergeant Sam Phillips, a criminal investigator
with the Washington County Sheriff’s Office, during an interview. The Defendant told Sgt.
Phillips that the victim “grabbed [her] breast, [and] he offered to handle it this way or that
way[,]” so she “hit him,” but would not “say what with,” only that she “hit him [be]cause she
wanted him to stop.” The Defendant then said that they fled because the victim had placed
a “hit” on them, that they had two or three hundred dollars on them when they left the trailer,
that the victim had tied himself, and that they went back to check on him “but [were] afraid
he’d shoot [them].” The interview ceased when the Defendant asked for a lawyer.



                                              -4-
        The co-defendant testified and gave a different version of events. He stated that the
Defendant informed him that the victim had propositioned her, that he had the Defendant call
the victim to come to the residence so that he could confront the victim, that the family had
no plan to move to Arkansas that day, and that they intended on paying rent to the victim that
day when the victim came to the mobile home. The co-defendant also claimed that they were
not behind on their rent. The co-defendant asserted that the victim “got hostile” with him
once the victim was inside the trailer and that he became angry and “jumped on” the victim.
According to the co-defendant, he only hit the victim three times with his fists; the Defendant
was not involved in the assault; he never saw the Defendant take the victim’s wallet; she had
no money until the co-defendant gave her some once they were driving away in the car; and
he, not the Defendant, was the one who tied the victim up before they left. The co-defendant
asserted that they returned to the mobile home after the altercation “to make sure [the victim]
was out of the house and [that] he was [alright].” He acquired a weapon later that evening
because he believed “somebody was coming after [him.]”

       The co-defendant admitted that he had been involved in some instances of violence
with the victim in the past. The co-defendant could not recall his prior statements at his plea
submission hearing that the Defendant wanted him to do the things he did to the victim and
that they planned it together. He did remember stating at the hearing that they obtained
$3,000 from the victim that day.

         In January 2007, the victim presented at Holston Valley hospital. He was sick to his
stomach with severe headaches and had “blacked out.” According to his doctor, at that time,
the victim’s gait was unsteady; he had difficult understanding and responding to words; his
registration and response time was slow; and he had a slight decrease in the ability to use his
right upper extremity. His doctor, Ken Smith, classified as an expert in the field of neurology
at trial, testified that the victim required brain surgery due to a “sub-dural hematoma” or
bleeding in his brain. The Defendant told Dr. Smith of the beating “twenty-two months[’]”
earlier at the hands of the defendants, stating to Dr. Smith that “he had been hit with a pistol
multiple times in the back of the head.” Since the beating was the only known traumatic
event the victim suffered sufficient to produce this injury, Dr. Smith opined, to a reasonable
degree of medical certainty, that the beating was the cause. Although the victim had been
in an intervening car wreck, the wreck was minor and, in Dr. Smith’s opinion, did not cause
the sub-dural hematoma. Dr. Smith described the victim’s condition as “life-threatening”;
moreover, the victim’s recovery time was lengthy, and he suffered seizures during that time
according to Dr. Smith.

       Based upon the foregoing, the jury found the Defendant guilty as charged, and the trial
court sentenced the Defendant to serve concurrent, eighteen-year sentences. This appeal
followed.

                                              -5-
                                        ANALYSIS

       On appeal, the Defendant challenges (1) the denial of her motion to suppress the
evidence found inside the home because she lacked standing; (2) the sufficiency of the
evidence supporting her convictions; and (3) the enhancement of her sentencing terms. We
will address each in turn.

                                    I. Motion to Suppress
        The Defendant contends that the trial court erred in denying her motion to suppress
the evidence seized inside the mobile home by incorrectly determining that she lacked
standing to contest the search. She asserts that she and her co-defendant were leaseholders
of the property and that the evidence did not support a conclusion of abandonment. The State
argues in its brief that the issue is waived due to the Defendant’s failure to include a
transcript of the suppression hearing in the appellate record. Subsequently, this court
granted, with the State’s consent, the Defendant’s motion to supplement the record with a
copy of the missing transcript; however, the State never provided a response to the
Defendant’s suppression argument once the supplement was filed.

        On appellate review of suppression issues, the prevailing party “is entitled to the
strongest legitimate view of the evidence adduced at the suppression hearing as well as all
reasonable and legitimate inferences that may be drawn from that evidence.” State v. Talley,
307 S.W.3d 723, 729 (Tenn. 2010) (quoting State v. Odom, 928 S.W.2d 18, 23 (Tenn.
1996)). Questions about “the assessment of witness credibility, the weight and value of
evidence, and the resolution of evidentiary conflicts are entrusted to the trial court” as the
trier of fact. State v. Meeks, 262 S.W.3d 710, 722 (Tenn. 2008). The prevailing party “is
entitled to the strongest legitimate view of the evidence adduced at the suppression hearing
as well as all reasonable and legitimate inferences that may be drawn from that evidence.”
Odom, 928 S.W.2d at 23. When the trial court “makes findings of fact in the course of ruling
upon a motion to suppress, those findings are binding on appeal unless the evidence in the
record preponderates against them.” Id. However, a trial court’s conclusions of law along
with its application of the law to the facts are reviewed de novo without any presumption of
correctness. Meeks, 262 S.W.3d at 722.

       Here, the trial court denied the Defendant’s motion to suppress the search of her
residence, finding that she had abandoned the premises and, thus, had no standing to contest
the search. In so concluding, the court reasoned as follows:

       So, the issue is whether this property was abandoned. . . . I was into the law
       of renting and tenancy. Apparently, this was a month tenancy. They had a
       right to be there until they were given a month’s notice to be evicted. The

                                             -6-
       court finds that they were nine days behind in the rent. The court finds that a
       motive has been proved to commit crimes alleged, two motives. First of all,
       they were impecunious, had passed bad checks, had no funds. And secondly,
       that they were addicts because as soon as this happened they were shooting up
       with -- with some matter of drugs. . . . So, it appears that they lured [the
       victim] into their residence, already packed, ready to go, that he was beaten
       viciously with some hard object, that he was tied up . . . . His property was
       taken, a sizeable amount of money about five thousand dollars; checkbook on
       a checking account with great amounts of money in that checking account. .
       . . [T]hey were packed up, children in the car, and according to [M.J.’s]
       testimony they were ready to go to Arkansas. That they, in fact, did drop the
       children by a bar that they’d been to before, and abandoned their children.
       And that -- they weren’t even back here for a month apparently, but April
       22nd, arrested in Colorado. It wasn’t clear when they came back here. They
       went an extreme . . . distance. So, it appears clearly to the court that the
       defendants intended to abandon this property; that if you, under the
       circumstances, lure a landlord in, rob him, beat him, and as he put it, leave him
       there to die; that’s what apparently he thought; packed up, children’s clothing,
       ready to go to Arkansas, they have no expectation of privacy in this piece of
       property under any scheme that this court could imagine. Therefore, the court
       finds that the defendants in this case have not proved that they have standing
       to object to the search that was made. Therefore, we don’t need to go on to the
       other issues of exigent circumstances and other matters.

         The general rule is that a tenant, not the landlord, has the expectation of privacy in
leased premises, unless the lessor has specifically reserved any rights of possession for
himself. State v. Smith, 656 S.W.2d 882, 887 (Tenn. Crim. App. 1983) (citing Chapman v.
United States, 365 U.S. 610, 616-17 (1961); W. LaFave, Search & Seizure § 11.3(a) (1978)).
Thus, during the rental period the lessee is assumed to have the privacy interests in the
premises, unless he abandons the property. Id. (citing People v. Morrison, 583 P.2d 924, 926
(1978); State v. Chiles, 595 P.2d 1130, 1136 (1979)). The test for abandonment is whether
the lessee had a reasonable expectation of privacy in the property as of the date of the search.
 Id. (citing United States v. Wilson, 472 F.2d 901, 902-03 (9th Cir. 1972); Chiles, 595 P.2d
at 1136). “Abandonment is primarily a question of intent, and intent may be inferred from
words spoken, acts done, and other objective facts.” United States v. Colbert, 474 F.2d 174,
176 (5th Cir. 1973). All relevant circumstances existing at the time of the alleged
abandonment should be considered. United States v. Manning, 440 F.2d 1105, 1111 (5th Cir.
1971).




                                              -7-
        The fact that the couple was behind in rent would not automatically preclude a finding
that they intended to return to the apartment, given the victim’s past flexibility and
willingness to work with them. However, additional facts suggest that the couple intended
to abandon the premises when they lured their landlord over to the residence to rob him,
assaulting him and tying him up prior to their departure. M.J. testified that, on the day in
question, prior to the victim’s arrival at the residence, she was instructed to get into the car
with her two siblings. She had been told that morning that they were leaving for Arkansas,
and “the car was packed to leave[.]” When the victim arrived, he stopped by the vehicle and
spoke to M.J. before proceeding inside. After some time had passed, the defendants returned
to the car. According to M.J., both individuals had blood on their hands when they entered
the car. After wiping off the blood, they drove away from the scene. The trial court
accredited M.J.’s recount of the events. The trial court’s conclusion that the defendants had
no intent of returning to the residence was buttressed by the fact that the victim was the
defendants’ landlord: one would be hard-pressed to believe they could remain a tenant after
inflicting such a beating on a landlord and stealing his money. Although they immediately
circled back to the residence, their intent in doing so was unclear, and the couple was
eventually apprehended hundreds of miles away in Colorado. Taking all of this evidence,
we affirm the finding that the couple had abandoned the premises and, thus, had no standing
to contest the search. See LaFave § 2.3(a). See, e.g., United States v. Stevenson, 396 F.3d
538, 544-45 (4th Cir. 2005) (where defendant rented his apartment on week-to-week basis
and was behind in rent but landlord did not attempt to evict him and indicated he could pay
rent later, defendant deemed to have abandoned the apartment after his arrest, as he
manifested intention not to return by letter to his girlfriend, giving her ownership of the
personal property in his apartment and referring to himself as the “former renter”); United
States v. Levasseur, 816 F.2d 37, 44 (2d Cir. 1987) (defendants had abandoned the premises
notwithstanding their failure to take their weapons, clothing and personal belongings;
“subsequently discovered events may support an inference that appellants had already
chosen, and manifested their decision, not to return,” and such the case here, as all
circumstances indicated that when they learned of arrest of confederates elsewhere they fled
to another city to avoid arrest and thus “forfeited their reasonable expectation of privacy”);
United States v. De Parias, 805 F.2d 1447, 1458 (11th Cir. 1986) (defendant had abandoned
his apartment when he left for another city and told his girlfriend, with whom he shared
apartment, that he was not returning; though he “fled Miami to avoid capture, a lawful police
investigation does not constitute such coercion that the abandonment should be considered
involuntary”).

                              II. Sufficiency of the Evidence
       The Defendant challenges the sufficiency of the evidence supporting her convictions
for especially aggravated robbery and especially aggravated kidnapping. She specifically
argues that the evidence failed to establish that she was criminally responsible for these

                                              -8-
crimes, supporting her involvement only as a facilitator. Additionally, she contends that
there was no proof that the victim suffered serious bodily injury or that a deadly weapon was
used and that, therefore, she can be guilty of aggravated kidnapping and aggravated robbery
at most. The State responds that the evidence is sufficient in these regards.

        An appellate court’s standard of review when a defendant questions the sufficiency
of the evidence on appeal is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This
court does not reweigh the evidence; rather, it presumes that the jury has resolved all
conflicts in the testimony and drawn all reasonable inferences from the evidence in favor of
the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in
testimony, and the weight and value to be given to evidence were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Id.; State v. Tuggle, 639 S.W.2d 913,
914 (Tenn. 1982). “This [standard] applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of [both] direct and circumstantial evidence.”
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). The standard of
proof is the same, whether the evidence is direct or circumstantial. State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011). Likewise, appellate review of the convicting evidence “‘is
the same whether the conviction is based upon direct or circumstantial evidence.’” Id.
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The duty of this court “on
appeal of a conviction is not to contemplate all plausible inferences in the [d]efendant’s
favor, but to draw all reasonable inferences from the evidence in favor of the State.” State
v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

       Robbery is the “intentional or knowing theft of property from the person of another
by violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401(a). Especially
aggravated robbery is robbery accomplished with a deadly weapon and where the victim
suffers serious bodily injury. Tenn. Code Ann. § 39-13-403(a) (emphasis added). As
charged in this case, especially aggravated kidnapping is false imprisonment where the
victim suffers serious bodily injury. Tenn. Code Ann. § 39-13-305(a). “False imprisonment”
is committed when one “knowingly removes or confines another unlawfully so as to interfere
substantially with the other’s liberty.” Tenn. Code Ann. § 39-13-302(a).




                                             -9-
       A. Criminal Responsibility
       The Defendant submits that she is guilty, at most, of facilitation, not the principal
offenses. In support of such argument, she avers that the evidence did not “establish that
[she] had any idea that [her] co-defendant was going to hit the victim or take any money from
him” but that the evidence instead showed that her “co-defendant made all of the decisions”
following the robbery and kidnapping. The State responds that there was “sufficient proof
that the [D]efendant aided, planned and assisted in the commission of both offenses and
benefitted in the proceeds.”

        “A person is criminally responsible as a party to an offense, if the offense is
committed by the person’s own conduct, by the conduct of another for which the person is
criminally responsible, or by both.” Tenn. Code Ann. § 39-11-401(a). As relevant here, a
person is criminally responsible for the conduct of another if, “[a]cting with intent to promote
or assist the commission of the offense, or to benefit in the proceeds or results of the offense,
the person solicits, directs, aids, or attempts to aid another person to commit the offense[.]”
Tenn. Code Ann. § 39-11-402(2). Criminal responsibility is not a separate crime; rather, it
is “solely a theory by which the State may prove the defendant’s guilt of the alleged offense
. . . based upon the conduct of another person.” State v. Lemacks, 996 S.W.2d 166, 170
(Tenn. 1999). To prove guilt through a theory of criminal responsibility the State must
establish that the defendant “‘knowingly, voluntarily and with common intent unite[d] with
the principal offender[] in the commission of the crime.’” State v. Maxey, 898 S.W.2d 756,
757 (Tenn. Crim. App. 1994) (quoting State v. Foster, 755 S.W.2d 846, 848 (Tenn. Crim.
App. 1988)).

       Facilitation is a lesser-included offense of the crime charged, and the facilitation of
the commission of a felony is an offense of the next class below the felony facilitated. Tenn.
Code Ann. § 39-11-403(b). Tennessee Code Annotated section 39-11-403(a) provides that
“[a] person is criminally responsible for the facilitation of a felony if, knowing that another
intends to commit a specific felony, but without the intent required for criminal responsibility
under § 39-11-402(2), the person knowingly furnishes substantial assistance in the
commission of the felony.”

       The Defendant’s sufficiency argument in this regard simply goes to the credibility of
the witnesses. The testimony showed that the Defendant placed the phone calls to lure the
victim to the residence, aware that the victim carried large sums of cash. The Defendant also
helped pack the car before the victim arrived. According to the victim, the Defendant
participated in the beating, and the Defendant was the one who inflicted the blows with the
hard object that caused the puncture wounds. It was the Defendant who removed the
victim’s wallet from his pants. It was also the Defendant who put a sock in the victim’s
mouth and tied him up according to the victim. M.J. testified that, when both individuals got

                                              -10-
inside the car, they had blood on their hands, which they wiped off. As they were leaving
the residence, the Defendant removed the money form the victim’s wallet and threw the
wallet out the window. The couple, behind on rent according to the victim, was logically in
need of money to support their drug habit at the time they committed these offenses. The
Defendant later gave a statement admitting that she hit the victim. The jury, as was its
prerogative, chose to accredit this testimony despite the co-defendant’s testimony to the
contrary. We conclude that there was sufficient evidence for a reasonable juror to find the
Defendant guilty either as a principal actor or under a theory of criminal responsibility. The
Defendant’s argument, that she is guilty only of facilitation, is without merit.

       B. Serious Bodily Injury and Use of a Deadly Weapon
       The Defendant also argues that the evidence was insufficient to establish the elements
of “serious bodily injury” and “use of a deadly weapon.” Because, according to the
Defendant, these elements are absent, she is guilty, at most, of aggravated robbery and
aggravated kidnapping. The State counters that the evidence established both.

        1. Serious Bodily Injury
        “‘Bodily injury’ includes a cut, abrasion, bruise, burn or disfigurement, and physical
pain or temporary illness or impairment of the function of a bodily member, organ, or mental
faculty[.]” Tenn. Code Ann. § 39-11-106(a)(2). “‘Serious bodily injury’ means bodily injury
that involves: (A) A substantial risk of death; (B) Protracted unconsciousness; (C) Extreme
physical pain; (D) Protracted or obvious disfigurement; (E) Protracted loss or substantial
impairment of a function of a bodily member, organ or mental faculty; or (F) A broken bone
of a child who is eight (8) years of age or less[.]” Tenn. Code Ann. § 39-11-106(a)(34).

        The evidence presented at trial established that the Defendant intentionally struck the
victim twice in the head with a hard object. The Defendant later admitted to hitting the
victim with an object, although she did not state specifically what that object was. The
victim described repeated blows to his head at the hands of the defendants, and he explained
that he was left with a “hole” in his head following the incident. He stated that, although he
never lost consciousness, he was “groggy” from the beating and “bleeding real bad.” The
victim was taken to the VA hospital for treatment for injuries, where, according to the victim,
he received seventeen “clamps” in his head to close the wound. The victim stated that his
head hurt a lot while he was healing from the beating. In early 2007, the victim presented
at the hospital: his gait was unsteady; his registration and response time was slow; and he had
a slight decrease in the ability to use his upper right extremity. After discovering bleeding
in the victim’s brain, the victim required brain surgery, and the State’s expert connected this
trauma to the April 9, 2005 beating. The expert described the victim’s condition as life-
threatening; moreover, the victim’s recovery time was lengthy, and he suffered seizures
during that time. The Defendant attempts to discredit the expert’s opinion in her appellate

                                             -11-
brief, noting the length of time that had passed since the beating and the intervening car crash
as a possible cause of the victim’s sub-dural hematoma. However, the jury chose to accredit
the State’s expert, and we will not disturb their finding in that regard. The record establishes
that the victim suffered serious bodily injury in the following enumerated categories: a
substantial risk of death; extreme physical pain; and protracted loss or substantial impairment
of a function of a bodily member or organ. See Tenn. Code Ann. § 39-11-106(a)(34)(A),
(C), (E).

       Viewed in the light most favorable to the State, the evidence was sufficient to support
a finding of serious bodily injury beyond a reasonable doubt. We feel constrained to note
here that a finding of serious bodily injury was all that was needed to support a conviction
for especially aggravated kidnapping, use of a deadly weapon was not required under the
statutory definition.

        2. Use of a Deadly Weapon
        The Defendant next argues that the “record is devoid of any definitive proof” that a
deadly weapon was used during the commission of these offenses. The State argued that
three items were possibly used to hit the victim, either the hammer, the bat, or the co-
defendant’s pistol. The victim stated that he was hit in the head with a hard object although
he was unsure which object was actually used; his medical history was introduced; and the
Defendant later stated that she hit the victim with an object, although she would not say what.
Despite the fact that use of a deadly weapon was established largely through circumstantial
evidence, this type of evidence is just a probative as direct evidence. See Dorantes, 331
S.W.3d at 379-81.

       In accordance with the foregoing, we conclude that the evidence was sufficient to
establish that the Defendant was principally or criminally responsible for these crimes, that
the victim suffered serious bodily injury, and that a deadly weapon was used. The
Defendant’s convictions for especially aggravated robbery and especially aggravated
kidnapping are affirmed.

                                       III. Sentencing
        The Defendant contends that the trial court erred in enhancing her sentences. Before
a trial court imposes a sentence upon a convicted criminal defendant, it must consider: (a)
the evidence adduced at the trial and the sentencing hearing; (b) the presentence report; (c)
the principles of sentencing and arguments as to sentencing alternatives; (d) the nature and
characteristics of the criminal conduct involved; (e) evidence and information offered by the
parties on the enhancement and mitigating factors set forth in Tennessee Code Annotated
sections 40-35-113 and 40-35-114; (f) any statistical information provided by the
Administrative Office of the Courts as to Tennessee sentencing practices for similar offenses;

                                              -12-
and (g) any statement the defendant wishes to make in the defendant's own behalf about
sentencing. Tenn. Code Ann. § 40-35-210(b). To facilitate appellate review, “it is critical
that trial courts adhere to the statutory requirement set forth in Tennessee Code Annotated
section 40-35-210(e)” and articulate in the record its reasons for imposing the specific
sentence. See State v. Bise, 380 S.W.3d 682, 705 n.41 (Tenn. 2012).

       The 2005 amendments to the Sentencing Act “served to increase the discretionary
authority of trial courts in sentencing.” Bise, 380 S.W.3d at 708. Currently, upon a
challenge to the length of the sentence imposed, it is the duty of this court to analyze the
issues under “an abuse of discretion standard of review, granting a presumption of
reasonableness to within-range sentencing decisions that reflect a proper application of the
purposes and principles of our Sentencing Act.” Id. at 707. Those purposes and principles
include “the imposition of a sentence justly deserved in relation to the seriousness of the
offense,” Tennessee Code Annotated section 40-35-102(1), a punishment sufficient “to
prevent crime and promote respect for the law,” Tennessee Code Annotated section 40-35-
102(3), and consideration of a defendant’s “potential or lack of potential for . . .
rehabilitation,” Tennessee Code Annotated section 40-35-103(5). State v. Carter, 254
S.W.3d 335, 344 (Tenn. 2007). The burden of showing that a sentence is improper is upon
the appealing party. See Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.; see also
State v. Arnett, 49 S.W.3d 250, 257 (Tenn. 2001).

      Our amended Sentencing Act no longer imposes a presumptive sentence. Carter, 254
S.W.3d at 343. Tennessee Code Annotated section 40-35-210 was amended to provide as
follows:

               (c) The court shall impose a sentence within the range of punishment,
       determined by whether the defendant is a mitigated, standard, persistent,
       career, or repeat violent offender. In imposing a specific sentence within the
       range of punishment, the court shall consider, but is not bound by, the
       following advisory sentencing guidelines:
               (1) The minimum sentence within the range of punishment is the
       sentence that should be imposed, because the general assembly set the
       minimum length of sentence for each felony class to reflect the relative
       seriousness of each criminal offense in the felony classifications; and
               (2) The sentence length within the range should be adjusted, as
       appropriate, by the presence or absence of mitigating and enhancement factors
       set out in §§ 40-35-113 and 40-35-114.
               (d) The sentence length within the range should be consistent with the
       purposes and principles of this chapter.



                                            -13-
Tenn. Code Ann. § 40-35-210(c), (d).

         “[T]he 2005 amendments rendered advisory the manner in which the trial court selects
a sentence within the appropriate range, allowing the trial court to be guided by—but not
bound by—any applicable enhancement or mitigating factors when adjusting the length of
a sentence.” Bise, 380 S.W.3d at 706. In accordance with the broad discretion now afforded
a trial court’s sentencing decision,

       misapplication of an enhancement or mitigating factor does not invalidate the
       sentence imposed unless the trial court wholly departed from the 1989 Act, as
       amended in 2005. So long as there are other reasons consistent with the
       purposes and principles of sentencing, as provided by statute, a sentence
       imposed by the trial court within the appropriate range should be upheld.

Id.

       The Defendant was a Range I, standard offender3 who was convicted of two Class A
felonies; therefore, she was subject to a sentence between fifteen and twenty-five years on
each count. See Tenn. Code Ann. § 40-35-112(a)(1). The trial court found that three
enhancement factors applied to both of the Defendant’s convictions: (1) the Defendant had
a previous history of criminal convictions or criminal behavior, in addition to those necessary
to establish the appropriate range; (2) the Defendant was a leader in the commission of the
offenses; and (9) the Defendant possessed or employed a firearm or other deadly weapon
during the commission of the offense. See Tenn. Code Ann. § 40-35-114(1), (2), (9). In
assessing weight to each factor, the trial court gave factor (1) “little weight”; factor (2) “great
weight”; and factor (9) “some weight.” No mitigating factors were found. See Tenn. Code
Ann. § 40-35-113.

       On appeal, the Defendant argues that trial court erred in applying factors (2) and (9)
because the proof indicated that her co-defendant was the leader, that there was no proof she
participated in the beating, and that there was no proof a deadly weapon was used “at all,
much less any proof that [the D]efendant herself possessed or employed a deadly weapon
during the commission of the offense.” Regarding her criminal history, the Defendant
submits that, rather than applying it as an enhancement factor, the trial court should have
considered her “lack of any real criminal history” as a mitigating factor. The Defendant



3
  The judgment forms correctly note that the Defendant is required to serve 100% of her sentences for
especially aggravated kidnapping and especially aggravated robbery. See Tenn. Code Ann. § 40-35-
501(i)(2).

                                                -14-
further contends that the trial court erroneously considered her failure to testify at trial and
“improperly punished” her for it by enhancing her sentence.

       Addressing enhancement factor (1), the Defendant’s prior criminal history, the
presentence report reflects a misdemeanor conviction for theft for which she received six
months’ probation and a failure to appear on a speeding ticket. We cannot say that the trial
court abused its discretion in applying this factor and reiterate its decision to give it “little
weight.” We also note the Defendant’s illicit drug usage, as testified to by her daughter and
the co-defendant, as providing evidence of her previous criminal behavior. Thus, the
Defendant’s argument that the trial court should have considered her “lack of any real
criminal history” in mitigation must likewise fail. Moreover, even if she had no criminal
history at all, the trial court was not required to consider that as a mitigating factor.

        The Defendant’s complaints regarding the trial court’s use of enhancement factors (2)
and (9) are again just challenges to the sufficiency of the evidence and the credibility of the
various witnesses. Despite the Defendant’s assertions to the contrary, there was sufficient
proof that she was an active participant in this plan to lure the victim to the residence to rob
him, that she helped in beating and confining the victim once he was inside, and that a deadly
weapon was used in the attack. Thus, the evidence supported application of factors (2) and
(9). Nonetheless, although not addressed by the Defendant, use of a deadly weapon is an
element of the offense of especially aggravated robbery and, therefore, should not have been
applied to that conviction. We note that the trial court only gave factor (9) “some weight”
in its sentencing decision.

         Additionally, the trial court also enhanced the Defendant’s sentences based upon her
untruthfulness at the sentencing hearing. The Defendant asserts that the trial court
erroneously considered her failure to testify at trial and “improperly punished” her for it by
enhancing her sentence; however, this assertion mischaracterizes the trial court’s statements.
The trial court said specifically that it could not consider the Defendant’s failure to testify
at trial in imposing her sentence but commented on what it believed to be the Defendant’s
lack of candor at the sentencing hearing. Enhancement factors were rendered merely
advisory by the legislative changes made to the Sentencing Act in 2005. Sentencing purposes
and principles include the following: “The potential or lack of potential for the rehabilitation
or treatment of the defendant should be considered in determining the sentence alternative
or length of a term to be imposed.” Tenn. Code Ann. § 40-35-103(5). Accordingly,
consideration of the Defendant’s lack of candor was an acceptable consideration in
determining the length of a term to be imposed, as such is consistent with the purposes and
principles of the Sentencing Act. See State v. Denise Diane Brannigan, No. E2011-00098-
CCA-R3-CD, 2012 WL 2131111, at *18 (Tenn. Crim. App. June 13, 2012).



                                              -15-
        Although we conclude that the trial court erroneously applied enhancement factor (9)
to the Defendant’s conviction for especially aggravated kidnapping, this error does not
necessitate a sentence modification. Given the directive of Bise from our supreme court,
upon a challenge to the sentence imposed, it is the duty of this court to analyze the issues
under “an abuse of discretion standard of review, granting a presumption of reasonableness
to within-range sentencing decisions that reflect a proper application of the purposes and
principles of our Sentencing Act.” Bise, 380 S.W.3d 707. Because the application of
enhancement and mitigating factors to adjust a sentence was rendered advisory by the 2005
amendments, we reiterate that the trial court may set a sentence anywhere within the
applicable range so long as the sentence is consistent with the principles and purposes of the
Act, regardless of the presence or absence of mitigating and enhancement factors. Based on
our review, we conclude that application of enhancement factors (1) and (2) to both of the
Defendant’s convictions, coupled with the Defendant’s untruthfulness with the court, support
the trial court’s discretionary decision to impose an enhanced sentence of eighteen years.
The sentencing decision is affirmed.

                                      CONCLUSION

       In sum, we conclude that the trial court did not err in denying the Defendant’s motion
to suppress, that the evidence is sufficient to sustain the Defendant’s convictions, and that
the imposition of an enhanced sentencing term was proper. Accordingly, we affirm the
judgments of the trial court.


                                                    ________________________________
                                                    D. KELLY THOMAS, JR., JUDGE




                                             -16-